Citation Nr: 0831208	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-24 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1969 to July 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in January 2005, of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

While on appeal in a rating decision in June 2007, the RO 
granted service connection for bilateral hearing loss and 
assigned a noncompensable rating.  The veteran has not 
appealed the noncompensable rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


VACATUR 

In August 2008, the veteran filed a motion for 
reconsideration of a Board decision in January 2008, denying 
the claim of service connection for tinnitus on the basis 
that a diagnosis of tinnitus was not shown.  

In ruling on the motion for reconsideration, the designated 
representative of the Chairman of the Board of Veterans' 
Appeals held that the Board's decision would be vacated 
instead and a new decision will be entered and that therefore 
the motion for reconsideration was moot.  


ORDER 

Under the authority of 38 C.F.R. § 20.904, the Board decision 
of January 2008, denying service connection for tinnitus, is 
vacated.


REMAND 

Before deciding the merits of the claim, the Board determines 
that additional evidentiary development is needed under the 
duty to assist, 38 C.F.R. § 3.159, as VA records show that in 
August 2007 the assessment was chronic tinnitus likely due to 
hearing loss, which is a service-connected disability.   

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
audiological examination to determine 
whether it is at least as likely as not 
that the veteran's tinnitus is 
etiologically related to service or to 
service-connected hearing loss.  The 
claims folder must be made available for 
review by the examiner.   

In formulating an opinion, the examiner is 
also asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility." Rather, 
it means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation. 

2. After the development has been 
completed, adjudicate the claim.  If the 
benefits sought remains denied, furnish 
the veteran a supplemental statement of 
the case and return the case to the Board.





The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


